Citation Nr: 0614981	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-22 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. 1151 for 
rectal pain and fecal or rectal incontinence.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Veteran and son




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran has verified active duty service from February 
1948 to November 1950 and from December 1954 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.  

In December 2002, the RO denied the claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for rectal 
problems including incontinence.  

In December 2003, the veteran presented personal testimony at 
an RO hearing before a Decision Review Officer.  In March 
2005, the veteran presented personal testimony at a Travel 
Board hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearings are of record.  


FINDINGS OF FACT

1.  The veteran has an additional disability (incontinence 
and rectal pain) due to VA surgical treatment performed on 
March 18, 1996.  

2.  There is no evidence on file which demonstrates that 
proper consent was given to perform the procedure on March 
18, 1996.  




CONCLUSION OF LAW

The requirements for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for rectal pain and fecal or rectal 
incontinence due to VA surgical treatment have been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in the his possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for rectal problems and fecal 
incontinence, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In view of 
the favorable disposition of the veteran's claim, that is, 
that the evidence is in relative equipoise with respect to 
the claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151, the AOJ is responsible for addressing any 
notice defects, and will issue correspondence which addresses 
any notice defect with respect to the effective date to be 
assigned.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist, in January 2005, subsequent to the RO's 
initial unfavorable decision.  

The Board concludes that the discussions contained in the 
RO's December 2002 rating decision, the March 2004 Statement 
of the Case (SOC), the August and December 2004 Supplemental 
Statements of the Case (SSOC), and correspondence issued in 
January 2005, which pertains to the requirements of VCAA and 
VA's duty to assist informed the veteran of the information 
and evidence necessary to substantiate the claim and complied 
with VA's notification requirements.  

Specifically, the Board concludes that the RO's decision, 
SOC, SSOCs, and the January 2005 correspondence (as well as 
similar correspondences issued in October 2002 and February 
2004) informed the veteran of why the evidence on file was 
insufficient to grant the claim; what evidence the record 
revealed; what VA was doing to develop the claim; and what 
information and evidence was necessary to substantiate the 
claim.  The correspondence pertaining to VCAA specifically 
informed the veteran of what he should do in support of the 
claim, where to send the evidence, and what he should do if 
he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was also 
informed to essentially submit everything in his possession 
with regard to establishing evidence that is necessary to 
substantiate the claim.  

Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements in 
this case is harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of the claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA examination reports, and VA medical treatment 
records.  The veteran has not identified any additional 
evidence pertinent to the claim, which is not already 
associated with the claims file, and there are no additional 
available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

In December 2001, the veteran submitted a statement detailing 
the circumstances surrounding VA medical and surgical 
treatment that he received beginning in September 1995.  He 
maintains that all of his anal and rectal problems began 
after he underwent a colonoscopy with biopsies in September 
1995 at the VA Medical Center (VAMC) in Manchester.  He also 
maintains that following a procedure for a lateral internal 
sphincterotomy, performed at the Manchester VAMC on March 18, 
1996, he experienced a constant yellow fecal discharge.  It 
is his contention that the March 18, 1996 VA surgical 
treatment was unauthorized and that the surgery resulted in 
recurring fecal discharge.  

The veteran has set forth many contentions and submitted 
several statements and photographs in support of the claim.  
In the February 2003 statement in support of the claim, the 
veteran reiterated that he experiences fecal leakage, 
requires bed pads to prevent soiling his bed, and that 
unlawful surgical treatment was rendered by VA.  Similar 
statements, which reiterate the veteran's many contentions, 
dated in November 2003, December 2003, June 2004, and March 
2005 were also associated with the claims file.  

The additional evidence considered pertinent to the veteran's 
claim include VA medical treatment records, dated from 
October 1992 to February 1994 and medical treatment records 
dated from October 1995 to June 1998 from the Manchester 
VAMC; VA examination report, dated in November 2002; a 
medical statement from R. P. Frechette, M.D., dated in 
December 2003; a medical statement from Peter L. Forssell, 
M.D., dated in January 2004; additional VA medical treatment 
records, dated through January 2004; and a copy of the March 
2005 transcript of the Board's hearing.  

In order to grant the veteran's claim, the Board must find 
that the aforementioned evidence demonstrates that the 
veteran suffers from an additional disability of rectal pain 
and fecal incontinence, due to VA medical or surgical 
treatment (E.g., the March 18, 1996 lateral internal 
sphincterotomy).  

The Board notes that the veteran's claim was received in 
September 2002; therefore, the amended version of 38 U.S.C.A. 
§ 1151, effective for claims filed on or after October 1, 
1997, is applicable to this appeal.  The amended version of 
38 U.S.C.A. § 1151 has added the requirement that there must 
be evidence showing that the additional disability for which 
benefits are sought was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA or by an event not reasonably 
foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.  In pertinent part, 38 C.F.R. § 3.361 provides as 
follows.

Determining Whether a Veteran has an Additional Disability: 
To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped. VA 
considers each involved body part or system separately.  

Establishing the Cause of Additional Disability or Death: 
Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet certain specified causation requirements.  

Actual Causation Required: To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  

Continuance or Natural Progress of a Disease or Injury: 
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.  

Establishing the Proximate Cause of Additional Disability or 
Death: The proximate cause of disability or death is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.  

Care, Treatment, or Examination: To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  

To Determine Whether there was Informed Consent: VA will 
consider whether the health care providers substantially 
complied with the requirements of §17.32 of this chapter.  
Minor deviations from the requirements of §17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in §17.32(b) of this 
chapter, as in emergency situations.  

Events not Reasonably Foreseeable: Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of §17.32 of this chapter.  

In determining whether the evidence demonstrates that the 
veteran suffers from an additional disability due to VA 
medical or surgical treatment, the Board closely considered 
the evidence that provided a basis for comparison of the 
veteran's medical condition immediately prior to the VA 
treatment in question and thereafter, as well as medical 
opinions that address medical causation.  

A review of the evidence shows that the veteran has a history 
of hemorrhoids, rectal pain and rectal bleeding, Crohn's 
disease, and gastrointestinal problems.  In February 1994, 
the veteran underwent resection of the distal ileum and also 
part of the colon.  The February 1994 VA Medical Certificate 
reports that the veteran underwent surgery for Crohn's 
disease.  Thereafter, he complained of multiple loose stools.  
(See VA medical treatment records from the Manchester VAMC, 
dated from October 1992 to November 1993 and VA medical 
treatment reports dated from January 1994 to March 1994.)

Additional VA medical treatment records, dated in September 
1995, show that the veteran experienced drainage from the 
rectum.  These reports note that the veteran suffers from 
lower gastrointestinal bleeding and that, in pertinent part, 
the veteran has as medical history significant for Crohn's 
disease.  

In September 1995, the veteran presented to a VA emergency 
room with complaints of having three bowel movements, which 
varied in color.  The September 19, 1995  VA Operation Report 
shows that the pre-operative diagnosis was gastrointestinal 
bleeding.  A colonoscopy with biopsies was performed.  The 
surgeon stated that he was asked to perform a colonoscopy due 
to a recent failed attempt due to the veteran's pain.  The 
veteran was hospitalized from September 13, 1995 to September 
20, 1995.  The progress notes associated with the 
hospitalization show that the veteran experienced bloody 
drainage from the rectum.  The records show that the 
colonoscopy showed no pathology.  

The March 1996 Abbreviated Medical Record reveals that the 
veteran presented for hemorrhoid banding.  On March 18, 1996 
the veteran underwent lateral internal sphincterotomy.  The 
VA Operation Report shows that the pre-operative and post-
operative diagnosis was posterior anal fissure.  Following 
the lateral internal sphincterotomy, the veteran complained 
of loose stools and on physical examination he suffered great 
pain.  (See VA medical treatment records, dated in April 
1996.)  

In April 1996, the veteran presented to the Manchester VAMC 
for complaints of periepigastric abdominal pain.  On April 
24, 1996, the veteran underwent flexible sigmoidoscopy, an 
inspection using an endoscope, of the interior of the sigmoid 
colon.  The Operation Report shows a pre-operative diagnosis 
of rectal pain and the post-operative diagnosis was that the 
veteran experienced irritation around the suture line; the 
only pathology seen was diverticulosis.  The surgeon stated 
that the veteran tolerated the procedure well.  The veteran 
was hospitalized from April 19, 1996 to April 25, 1996.  
Rectal examination was performed with difficulty due to being 
very veteran's tenderness, with guiac-positive stool being 
produced.  The veteran's abdominal pain improved rapidly, and 
the veteran was discharged in a stable condition.   

In May 1996, the veteran returned to the Manchester VAMC and 
he was hospitalized from May 4, 1996 to May 8, 1996.  The VA 
Discharge Summary shows the veteran presented with continued 
complaints of abdominal pain.  He related that he had extreme 
abdominal pain soon after eating.  On physical examination 
and evaluation of the rectal area revealed external 
hemorrhoids severely tender to palpation, and it is noted 
that the veteran refused a full rectal examination.  The 
veteran underwent computed tomography (CT) scan, which 
revealed thickened small bowel walls consistent with Crohn's 
disease.  It is noted that the veteran experienced frequent 
bowel movements for one day, however, after beginning a new 
medication regimen, the number of bowel movements decreased.  
At discharge, in pertinent part, the veteran was diagnosed as 
having abdominal pain, secondary to exacerbation of Crohn's.  

On July 25, 1996, the veteran underwent another 
Sigmoidoscopy.  The VA Operation Report shows a pre-operative 
diagnosis of Crohn's disease and a post-operative diagnosis 
of anal ulcer and hemorrhoid.  The surgeon stated that the 
veteran that the impression was that the veteran has an anal 
stricture and small anal ulcer, question Crohn's related, 
resolving anal tear.  

A VA General Note, dated in July 1996, shows that the veteran 
was prescribed medication for rectal pain.  In August 1996, 
the veteran's primary care physician (PCP) stated that the 
veteran underwent lateral sphincterotomy of the rectum and 
anus in an attempt to relieve his rectal pain; however, the 
veteran's rectal pain continued.  The PCP referenced the 
sigmoidoscopy and stated that the veteran was treated for the 
hemorrhoid and the anal ulcer.  It is noted that while the 
treatment was helpful for the veteran, he continued to take 
prescribed medication for the condition and that it is likely 
that the rectal pain is due to perirectal abscesses, 
secondary to Crohn's disease.  

In November 2002, a VA examiner documented that the veteran's 
claims file was reviewed and stated that the veteran received 
treatment for Chrohn's disease and that the veteran has a 
history of hemorrhoids.  The examiner references the 
veteran's December 2001 correspondence and points out that 
the veteran alleges that he underwent several painful 
gastrointestinal VA procedures. The examiner opined that 
neither in the allegations nor in the medical records there 
documentation that the veteran developed additional 
disability or increased disability as a result of the VA 
treatment or procedures.  The examiner stated that the 
veteran does not have an additional disability.  

In December 2003, R.P. Frechette at Monadnock Family Care 
stated that the veteran suffers from chronic and debilitating 
rectal pain and incontinence.  It is the examiner's opinion 
that the veteran's complaints are the direct result of a 
lateral internal sphincterotomy performed at the Manchester 
VAMC on March 18, 1996.  In January 2004, P.L. Forssell, M.D. 
offered his belief that the rectal pain and incontinence is 
at least partially due to sphincter surgery.  

The VA medical records, dated through January 2004, show that 
the veteran's Crohn's disease was well-controlled and that he 
was followed by private medical doctors for his 
gastrointestinal problems.  

The Board finds that the inquiry for consideration is whether 
the record includes competent evidence that answers the 
question of whether the veteran has an additional disability 
of rectal pain and incontinence, and whether the additional 
disability is due to VA medical and surgical treatment.  

In applying the benefit of the doubt doctrine, the Board 
finds that the veteran has an additional disability, rectal 
pain and incontinence, due to the March 1996 surgery.  The 
Board finds that there is an approximate balance of positive 
and negative evidence as it pertains to whether the veteran 
has an additional disability due to VA surgery.  In December 
2003, R.P. Frechette, MD stated that the veteran suffered 
from chronic and debilitating rectal pain and incontinence 
and that it was his opinion that these problems were a direct 
result of a lateral sphincterotomy performed by VA in March 
1996.  In January 2004, another one of the veteran's 
physicians stated that he believed that the rectal pain and 
incontinence was a least partially due to the sphincter 
surgery.  

The only negative opinion of record is a November 2002 VA 
opinion.  The VA doctor stated that there was no 
documentation that the veteran developed additional 
disability or increased disability because of VA medical 
care.  The Board finds that the opinions of record are 
competent.  As such, the evidence is in equipoise as to 
whether the veteran currently has an additional disability of 
rectal pain and fecal incontinence, due to VA surgical 
treatment.  Thus, the Board, in applying the benefit of the 
doubt doctrine, finds that the veteran has an additional 
disability due to VA surgical treatment.

The next question that needs to be addressed is whether the 
additional disability is due to VA negligence.  In this case, 
the veteran argues that he did not give consent for the 
sphincterotomy that was performed on March 18, 1996.  If VA 
failed to give proper consent, the regulations provides that 
such failure amounts to carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of VA in furnishing the surgical treatment.  

To determine whether there was informed consent the Board 
must consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 38 C.F.R. 
§ 17.31.  38 C.F.R. § 17.32(c) provides that informed consent 
is the freely given consent that follows a careful 
explanation by the practitioner to the patient of the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who as 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.

A March 18, 1996 consent form is signed by the veteran.  The 
procedure listed is hemorrhoid banding and possible 
sphincterotomy.  It was reported that the procedure would 
include putting a rubber band on the hemorrhoids to make them 
fall off and that they may enlarge the anus if needed.  The 
veteran signed his name under the section "Patient: I 
understand the nature of the proposed procedure(s), attendant 
risk involved, and expected results, as describe above, and 
hereby request such procedure(s) be performed."  There was, 
however, no mention of any foreseeable associated risks of 
having the procedure performed.  The Board thus, finds that 
proper consent as listed under 38 C.F.R. § 17.32 has not been 
submitted.  Consequently, VA is found at fault.  Therefore, 
compensation under 38 U.S.C.A. § 1151 is warranted for rectal 
pain and incontinence due to the March 18, 1996 VA performed 
surgery.




ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. 1151 for 
rectal pain and fecal or rectal incontinence is granted.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


